


BY HAND DELIVERY


October 19, 2015
[Revised November 12, 2015]




Tony Kingsley
152 Chestnut Street
West Newton , MA 02465




Re:    Separation Agreement


Dear Tony:


Biogen is implementing a corporate restructuring which includes a global
reduction in force. As a result, your employment will be terminated. The purpose
of this Separation Agreement (the "Agreement") is to confirm the terms of your
separation from Biogen Inc. or one of its subsidiaries ("Biogen" or the
"Company"). The specific severance pay and benefits being offered to you, and
the terms on which they are being offered, are described below. This
consideration is conditioned on you timely signing and not revoking this
Agreement, and complying with all of its provisions.


1.
Transition Period and Separation. Your employment with the Company will end on
February 29, 2016 (the "Separation Date"), provided that you comply with Company
rules and policies (as determined by the Company) from the date you received
this Agreement through your Separation Date ("Transition Employment Period").



Provided that you comply with Company rules and policies (as determined by the
Company) during the Transition Employment Period, you will continue working as
at present, will continue to receive your regular base pay and any 2015 annual
bonus determined by the Company in accordance with the Company's annual bonus
plan for executive vice presidents, subject to applicable payroll withholdings,
and will continue to receive benefits for which you are eligible under the
Company's benefit plans, including the accrual of vacation days. Upon your
Separation Date, Biogen will pay you all unpaid wages due through that date,
including all accrued but unused vacation. Unless otherwise provided for in this
Agreement, benefits which have vested under any other employee benefit plan of
the Company on or before the Separation Date will be managed in accordance with
and subject to the terms and conditions of such plans. Your last day of required
work (your "Last Work Day") is the date on which you will be required to turn in
your Company property.


2.
Severance Pay and Benefits. In exchange for the mutual promises set forth in
this Agreement, including the release of claims, and pursuant to the Severance
Plan for U.S. Executive Vice Presidents effective January 1, 2014, Biogen agrees
to provide you with the following severance pay and benefits (the "Severance Pay
and Benefits"), provided you comply with the requirements set forth below:



(i)
Outplacement Services. If you sign this Agreement and return it within 45 days
to HR Operations at Biogen, 225 Binney St., Cambridge, MA 02142, and do not
revoke your acceptance pursuant to Section 7 below, the Company will provide you
with up to 12 months of outplacement services from a recognized provider of such
services selected by the Company.



(ii)
Supplemental Severance Pay and Benefits: At the conclusion of the Transition
Employment Period and after the Separation Date, if you accept and do not revoke
your acceptance of the Reaffirmation of Release of Claims attached to this
Agreement as Exhibit B ("Reaffirmation Agreement"), you will receive from Biogen
additional severance benefits described below ("Supplemental Severance Pay and
Benefits"). Payment of the Supplemental Severance Pay and Benefits is expressly
conditioned upon: (a) your signing and not revoking the Reaffirmation Agreement
by the later of the 14-day period after your Separation Date or 45 days from
your receipt of this Agreement; and (b) the termination of your employment. The
Supplemental Severance Pay and Benefits include:





--------------------------------------------------------------------------------






a)
The Company will provide you with a lump sum payment in the amount of
$2,096,031, less lawful deductions, payable within fifteen (15) business days of
the effective date of the Reaffirmation Agreement. This amount represents 21
months of pay at your base salary and target bonus.



b)
If you currently participate in the Company's group health benefits, the Company
will subsidize your current level of participation in Biogen 's group medical,
vision and dental insurance plans through November 30, 2017 ("COBRA Subsidy
Period"), provided that you complete and timely submit your COBRA election form.
In particular, during the COBRA Subsidy Period, you will be required timely to
pay the employee portion of the premiums and the Company will pay the employer
portion of the premiums at the same rate as paid on behalf of current employees,
as long as you do not become eligible to participate in another medical, vision
and/or dental insurance plan. After the COBRA Subsidy Period, you may continue
your group health benefits through COBRA for the period permitted by law, by
timely paying the full premiums at your sole expense. A notice regarding your
COBRA rights and benefits will be mailed separately by ADP, Biogen 's COBRA
administrator. Irrespective of whether you accept the offer of Outplacement
Services and/or Supplemental Severance Pay and Benefits, the benefit period
under COBRA will commence on the Separation Date. You agree to promptly notify
the Company if you become eligible to participate in another medical, vision
and/or dental insurance plan during the COBRA Subsidy Period.



3.
Employee Affirmations. Biogen will pay you all unpaid wages due through your
Separation Date, including all accrued but unused vacation. You affirm and agree
that, with the payments set forth in this Agreement, you will have received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which you may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to you. You
furthermore affirm that you have no known workplace injuries or occupational
diseases and have been provided and/or have not been denied any leave requested
under the Family and Medical Leave Act. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including without limitation, any allegations of corporate fraud.
In addition, you affirm that all decisions regarding your pay and benefits
through the date of your execution of this letter agreement and general release
were not discriminatory based on age, disability, race, color, sex religion,
national origin or any other classification protected by law.



You represent that, based on your current knowledge and understanding, you have
complied with all laws, regulations, rules and policies pertaining to Medicare,
Medicaid, or any other federal health care program while employed at Biogen. You
further affirm that either (i) you are unaware of any non-compliant conduct by
Biogen or its employees; or (ii) you have provided Biogen with any and all
information you have, whether based on direct or indirect information, of any
wrongdoing, irregularities, improprieties or illegalities regarding the ordering
or delivery of any item or performance of any service by Biogen that is
reimbursable by Medicare, Medicaid, or any other federal health care program.


You acknowledge and agree that, but for executing this Agreement and the
Reaffirmation Agreement, you would not be receiving the Severance Pay and
Benefits described herein. If you apply for and accept a position at Biogen (in
any capacity, including employee, supplemental staff, contractor, consultant,
etc.) either before or within 21 months following your Separation Date, you
agree to repay Biogen a prorated amount of the Severance Pay and Benefits you
received.


4.
Long-Term Incentive (LTI) Awards. You acknowledge and agree that all LTI awards
that are unvested as of the Separation Date will be forfeited and revert to
Biogen on the Separation Date and you will have no further or future rights to
any of those forfeited and reverted LTI Awards. If you are 55 years of age or
older with 10 years of consecutive service with the Company, you will be
entitled to accelerated vesting as of the Separation Date of certain of your LTI
Awards in accordance with the terms and conditions of the Biogen Inc. Amended
and Restated 2008 Omnibus Equity Plan, as amended to date.







--------------------------------------------------------------------------------




5.
Release of Claims. In consideration for the promises and representations of
Biogen as described in this Agreement, you hereby agree to forever release and
discharge Biogen and any of its divisions, affiliates, subsidiaries, related
entities, and its and their current and former directors, officers, employees,
attorneys, agents, insurers, successors and assigns, in their individual and
official capacities, as well as their health, welfare and benefits plans and
programs or the administrators or trustees of the plans and programs
(collectively "Releasees"), from any and all claims, demands, actions,
liabilities, obligations, accounts, expenses, attorneys' fees and causes of
action, of every kind and nature, in law, equity or otherwise, whether known or
unknown, asserted or unasserted, which you ever had, now have, or which may
hereafter accrue in connection with any event, act or occurrence arising prior
to the date that you execute this Agreement, including but not limited to all
matters that arise in any way out of your employment or separation from
employment with Biogen.



This release is to be interpreted broadly and is intended to include, without
limitation, any and all claims you may have against Releasees under federal,
state or local statutes, ordinances, regulations or rules, including without
limitation the following:


(a)
Any and all federal statutory or regulatory claims such as claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 260 1 et seq., the Worker Adjustment and Retraining
Notification Act ("WARN"), 29 U.S.C. § 2101 et seq., and the Rehabilitation Act
of 1973, 29 U.S.C. § 701 et seq., all as amended; all claims arising out of the
Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement
Income Security Act of 1974 ("BRISA"), 29 U.S.C. § 1001 et seq., the
Sarbanes-Oxley Act of 2002, the Immigration Reform and Control Act, the Equal
Pay Act, Sections 1981 thorough 1988 of Title 42 if the United States Code and
the Genetic information Nondiscrimination Act.



(b)
Any and all state statutory or regulatory claims such as claims under the
Massachusetts Fair Employment Practices Law, M.G.L. ch. 15lB; the Massachusetts
Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 149, 150,150A-150C, 151,
152, 152A, et seq.; and the Massachusetts Wage and Hour laws, G.L. c. 151§1A et
seq.; the North Carolina Equal Employment Practices Act -N.C. Gen. Stat.
§143-422.1 et seq.; the North Carolina Persons With Disabilities Protection Act
-N.C. Gen. Stat. §168A- l et seq.; the North Carolina Retaliatory Employment
Discrimination Law -N.C. Gen. Stat. §95-240 et seq.; the North Carolina Wage and
Hour Act, as amended, including N.C. Gen. Stat. §95-25.2 et seq., and §95-25.14
et seq.



(c)
Any and all other claims under public policy, contract, tort or common law such
as claims for breach of contract, detrimental reliance, breach of the covenant
of good faith and fair dealing, wrongful discharge, employment discrimination,
harassment, or retaliation, infliction of emotional distress, negligence,
defamation , fraud, and non­ payment of wages or benefits.



(d)
Any and all claims for recovery of costs, fees, or other expenses including
attorneys' fees incurred in any matter.



Notwithstanding the foregoing or the following, by signing this Agreement, you
are not waiving any rights you may have to: (i) your own vested accrued employee
benefits under the Company's health, welfare, or retirement benefit plans as of
the Separation Date or any of your LTI awards that are vested as of the
Separation Date; (ii) benefits and/or the right to seek benefits under
applicable workers' compensation and/or unemployment compensation statutes;
(iii) pursue claims which by law cannot be waived by signing this Agreement;
(iv) enforce this Agreement; (v) challenge the validity of this Agreement;
and/or (vi) indemnification pursuant to that certain Indemnification Agreement
between you and the Company effective as of November 7, 2011 (the
"Indemnification Agreement") or any indemnification rights you may have pursuant
to the Company's bylaws or any applicable insurance policy.


Nothing in this release or elsewhere in this Agreement shall be deemed to
prohibit you from filing a charge or complaint of employment related
discrimination with the Equal Employment Opportunity Commission ("EEOC") or
equivalent state agency, or from participating in any investigation or
proceeding conducted by the EEOC or equivalent state agency. Notwithstanding
your right to file a charge or complaint with and/or




--------------------------------------------------------------------------------




participate in any investigation or proceeding by the EEOC or equivalent state
agency, to the fullest extent permitted by law, you expressly waive your right
to recover any individual monetary relief or other individual remedies from
Biogen or any other Releasees, in any administrative action or proceeding,
whether state or federal, and whether brought by you or on your behalf by an
administrative agency, related in any way to the matters released herein.
Likewise, nothing in this release or elsewhere in this Agreement (including
without limitation any confidentiality or non-disparagement obligations below)
shall be construed to prevent you from responding truthfully and completely to
any lawfully issued court order or subpoena or from communicating with a
government agency.


6.
Consideration Period and Applicable Data. In signing this Agreement, you
acknowledge that you understand its provisions, that your agreement is knowing
and voluntary, that are hereby afforded an opportunity to take up to forty-five
(45) days to consider its terms and consult with or seek advice from any person
of your choosing, and that you are hereby advised by the Company to consult with
an attorney prior to executing the Agreement. You further acknowledge that
Biogen has provided you with, in the form of the OWBPA Attachment to this
Agreement, certain information regarding individuals employed by the Company who
were selected and not selected for the Global Reduction in Force Program (the
"Program"). The decisional unit for the Program in the US consists of employees
in the Pharma Operations and Technology, Research and Development, Commercial,
and Corporate Functions organizations, with the following departments excluded
from consideration: Compliance, Legal, and US Commercial Field Operations, US
Market Access and Reimbursement, and US Marketing. Factors used in selecting
eligible individuals included one or more of the following criteria: skills,
leadership and functional competencies, prior performance ratings, discipline or
corrective action, redundancy of job functions, and business need. You
acknowledge that, if you choose to sign this Agreement before the end of the
45-day consideration period, you have had a fully adequate opportunity to review
the Agreement. You agree that any modifications, material or otherwise, do not
restart or affect in any manner the original 45-day consideration period.



7.
Revocation Period. You further understand that for a period of seven (7) days
following your execution of this Agreement, you may revoke the Agreement, and
this Agreement shall not become effective or enforceable until this seven (7)
day revocation period has expired, therefore making the effective date the
eighth (8th) day after this Agreement is signed by you, provided that you do not
revoke this Agreement during the seven (7) day revocation period (the "Effective
Date"). Any revocation within the seven (7) day revocation period must be
personally delivered or mailed by Federal Express or Express Mail to HR
Operations at Biogen, 225 Binney Street, Cambridge, MA 02142, within seven (7)
days of your execution of this Agreement. This Agreement shall not become
effective or enforceable until the revocation period has expired. If the last
day of the revocation period is a Saturday, Sunday, or legal holiday in
Massachusetts or the state in which you reside, then the revocation period shall
not expire until the next following day which is not a Saturday, Sunday, or
legal holiday.



8.
No Pending Suits. You acknowledge and agree that you have no pending lawsuit or
complaint against Biogen or any of the other Releasees in any court of law. You
further waive the right to seek or receive any money damages based upon any
claim that might be asserted arising out of your employment against Biogen or
any of the other Releasees.



9.
Return of Property. You agree to return (and not destroy) all property and
documents of Biogen in your custody and possession upon the earlier of your
Separation Date or your Last Work Day. This includes, without limitation, all
Biogen-related documents, both in paper and electronic form, all Biogen
equipment and other property such as laptop or other portable computers, lab
notebooks, proprietary and/or confidential company information, cell phones,
parking passes, your office and building keys and/or security cards, and your
identification badge.



10.
Confidentiality of Company Information. You agree to abide by all common law and
statutory obligations relating to the protection and non-disclosure of Biogen' s
trade secrets and confidential and proprietary documents and information. In
addition, by accepting this Agreement, you hereby confirm that you have
previously executed Biogen's Proprietary Information and Inventions and Dispute
Resolution Agreement ("PU Agreement") in the form attached hereto as Exhibit A
and that certain U.S. Noncompetition Agreement dated November 11, 2011 (the
"Noncompete Agreement") attached hereto and incorporated herein by this
reference, and you hereby reaffirm and/or agree to all obligations under the PU
Agreement and the Noncompete Agreement that survive the termination of your
employment.







--------------------------------------------------------------------------------




11.
Confidentiality of This Agreement. Except as required by law or to enforce this
Agreement, you agree not to disclose the existence or content of this Agreement
to any person, firm or entity, except to your accountant(s), financial
planner(s), attorney(s), and members of your immediate family, and to them only
if they agree to keep this Agreement confidential. Notwithstanding anything in
the foregoing sentence to the contrary, in connection with securing future
employment you may disclose that your being employed through February 29, 2016
is required in order for you to receive certain financial and other benefits.



12.
Breach. In the event of your material breach of Paragraphs 9, 10, 11, 13, or 14
of this Agreement or of any provision of the PU Agreement or Noncompete
Agreement: (a) all of Biogen's obligations under this Agreement shall cease; (b)
you agree to repay Biogen (i) all compensation paid to you under this Agreement
other than wages and accrued vacation earned through your Separation Date, and
(ii) the value of all benefits you received under this Agreement; and (c) the
general release set forth in paragraph 5 remains in full force and effect. This
provision shall in no way affect Biogen's ability to recover other damages, or
obtain any other form of relief, otherwise available as a result of your breach
of the PII Agreement or the Noncompete Agreement.



13.
Cooperation. You agree that you will make yourself available to Biogen, upon
reasonable notice, either by telephone or in person to assist Biogen in any
matter relating to the services performed by you during your employment with
Biogen. You also agree that you will cooperate fully with Biogen in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future or on behalf of Biogen or its agents. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
your being available to meet with Biogen's counsel to prepare for trial or
discovery or an administrative hearing and to act as a witness when requested by
Biogen at reasonable times designated by Biogen. Nothing in this section is
intended or should be construed as requiring anything other than your
cooperation in providing truthful and accurate information.



14.
Non-Disparagement. You agree not to make any statements that are, or could
reasonably be interpreted to be, disparaging about, or adverse to the business
interests of Biogen, its directors, officers, and employees, including but not
limited to, any statements that disparage any product, service, finances,
capability or any other aspect of the business of Biogen. Breach of this
provision shall constitute a material breach of this Agreement and cause
substantial, irreparable harm to Biogen, for which you acknowledge there would
be no adequate remedy at law.



15.
Indemnification. You shall be entitled after the Separation Date to
indemnification in accordance with and subject to the terms of the
Indemnification Agreement for actions taken while employed by the Company.
Likewise, nothing in this Agreement constitutes a waiver of any indemnification
rights you may have pursuant to the Company’s bylaws or any applicable insurance
policy.



16.
Miscellaneous. Except for the Indemnification Agreement and any agreement or
document expressly incorporated herein, this Agreement supersedes any and all
prior oral or written agreements and sets forth the entire agreement between
Biogen and you with respect to your separation from Biogen, including without
limitation, any severance plan or policy. Notwithstanding anything in the
foregoing sentence to the contrary, your obligations under the PII, the
Noncompete Agreement and the Indemnification Agreement shall continue in full
force and effect. No variations or modifications may be effective unless reduced
to writing and signed by both parties.



This Agreement shall be deemed to have been made in Massachusetts and shall take
effect as an instrument under seal within Massachusetts. The validity,
interpretation and performance of this Agreement, shall be governed by, and
construed in accordance with, the internal laws of Massachusetts, without giving
effect to conflict of law principles. Any action, demand, claim or counterclaim
arising under this Agreement shall be commenced in Massachusetts and both
parties acknowledge that material witnesses and documents would be located
within Massachusetts. Both you and Biogen waive the right to a trial by jury
with respect to any such action or proceeding.
The provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.
Execution of a facsimile copy of this Agreement shall have the same force and
effect as execution of an original, and a facsimile signature




--------------------------------------------------------------------------------




shall be deemed an original and valid signature.


lt is Biogen's desire and intent to make certain that you fully understand the
provisions and effects of this Agreement. To that end, you are encouraged and
given an opportunity to consult with legal counsel. By executing this Agreement,
you are acknowledging that you have been afforded sufficient time to understand
the provisions and effects of this Agreement and to consult with legal counsel,
that your agreements and obligations under this Agreement are made voluntarily,
knowingly and without duress and that neither Biogen nor its agents or
representatives have made any representations inconsistent with this Agreement.


17.
No Admissions. The parties agree that neither this Agreement nor the furnishing
of the consideration for this Agreement and the release shall be deemed or
construed at any time for any purpose as an admission by Releasees of any
liability or wrongdoing.



Nothing in this Agreement or the Reaffirmation Agreement shall be construed to
prevent you from responding truthfully and completely to any lawfully issued
court order or subpoena or any internal investigation by the Company or from
communicating with a government agency.


If the foregoing correctly sets forth our agreement, please sign, date and
return the original of this Agreement to HR Operations no later than 45 days
after your receipt of this Agreement. Please keep the enclosed copy of the
Agreement for your records.




Very truly yours,


/s/ Ken DiPietro
Ken DiPietro
EVP, Human Resources






The foregoing Separation Agreement is agreed to and accepted by me on November
13, 2015.


/s/ Tony Kingsley
Tony Kingsley


